Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed February 1, 2019. Claims 1, 3-9, 12, 14, 15, 17-21, 27, 29, 30, 36, and 37 have been amended; claims 2, 13, 16, 22-26, and 31-35 have been canceled; and claims 38-46 have been newly added. Claims 1, 3-12, 14, 15, 17-21, 27-30, and 36-46 are pending in the application and subject to requirement for restriction/election. 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3-12; drawn to a composition comprising a nanoparticle comprising a pDMAEMA shell and a p(DMAEMA-co-PAA-co-BMA) core; wherein the shell to core molecular weight ratio is 1-12, and wherein the core comprises a therapeutic agent; classified in A61K 31/155.
Group II, claims 14, 15, 17-19, 38-42; drawn to a composition comprising a nanoparticle comprising a shell and a core; wherein the shell material is selected from the group consisting of IHM, IMA, and DMAEMA, and the core material is selected from  classified in A61K 9/5138.
Group III, claims 20, 27, 28, 29, 36, 37; drawn to methods for disrupting or destroying biofilm or reducing biofilm formation on a surface, or treating or preventing an oral disease in a subject comprising administering to the surface or the subject a composition comprising a nanoparticle comprising a pDMAEMA shell and a p(DMAEMA-co-PAA-co-BMA) core; wherein the shell to core molecular weight ratio is 1-12, and wherein the core comprises a therapeutic agent; classified in A61K 47/6925.
Group IV, claims 21, 30, 43-46; drawn to methods for disrupting or destroying biofilm or reducing biofilm formation on a surface, or treating or preventing an oral disease in a subject comprising administering to the surface or the subject a composition comprising a nanoparticle comprising a shell and a core; wherein the shell material is selected from the group consisting of IHM, IMA, and DMAEMA, and the core material is selected from the group consisting of EAA and MAA; wherein the shell to core molecular weight ratio is 1-12, and wherein the core comprises a therapeutic agent; classified in A61P 1/02.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a 
The inventions listed as Groups I - IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s). Therefore, since there is no similar or corresponding special technical feature common to all the inventions, Groups I – IV lack unity of invention a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention listed in Groups I – IV to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Species Elections
Applicant is further required under 35 U.S.C. 121 to elect the following species to which the claims shall be restricted if no generic claim is finally held to be allowable:
1. A single disclosed species of shell to core molecular weight ratio (e.g. 4.1 or 10.3).
2. A single disclosed species of further nanoparticle structural element (e.g. middle section or pH-responsive element).
3. A single disclosed species of middle section material (e.g. PFPMA, NHSMA, a material that reacts with DAAD; if “middle section” is the elected species of further nanoparticle structural element).
4. A single disclosed species of therapeutic agent (e.g. farnesol, apigenin, etc.).
5. A single disclosed species of degradable tether (e.g. lactic acid, ester, ketal, acetal, anhydride).
6. A single disclosed species of composition form (e.g. liquid, paste, foam, gel, etc.).
7. A single disclosed species of nanoparticle shell material (e.g. IHM, IMA, DEAEMA; if Group II or IV is elected).
8. A single disclosed species of nanoparticle core material (e.g. EAA or MAA; if Group II or IV is elected). 
9. A single disclosed species of method outcome (e.g. disrupting/destroying biofilm, reducing biofilm, treating an oral disease, preventing an oral disease).
10. A single disclosed species of oral disease (e.g. dental plaque, dental caries, gingivitis, etc.)
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617